Exhibit 10.4

VIAD CORP

INDEMNIFICATION AGREEMENT

(Effective as of December 4, 2019)

This Indemnification Agreement (this "Agreement") is dated as of [insert date],
and is between Viad Corp, a Delaware corporation, (the "Company") including its
subsidiaries (the "Company subsidiary" also referred to collectively as the
"Company"), and [insert name of indemnitee] ("Indemnitee").

RECITALS

A.Indemnitee currently serves and performs valuable services as an officer or
director of the Company or of a Company subsidiary, and as such, Indemnitee may
be subject to claims, actions, suits, or proceedings arising out of such
service.

B.Individuals are reluctant to serve as directors or officers of corporations or
in certain other capacities unless they receive adequate protection through
insurance or indemnification against the risks of claims and actions against
them arising out of such service.

C.The protection currently provided by applicable law, the Company's governing
documents, and any insurance may not be adequate in certain circumstances to
cover all possible exposure for which Indemnitee should be protected, and
Indemnitee may not be willing to serve as a director or officer without
additional protection.

D.In order to induce Indemnitee to provide services to the Company, it is
reasonable, prudent, and necessary for the Company to contractually obligate
itself to indemnify, and to advance expenses on behalf of, Indemnitee as
permitted by applicable law.

E.The Company's bylaws require the Company to indemnify its directors and
officers to the fullest extent authorized by the Delaware General Corporation
Law. The bylaws expressly provide that the indemnification provisions therein
are not exclusive and contemplate that agreements may provide other rights with
respect to indemnification.

F.This Agreement is a supplement to and in furtherance of the indemnification
provided in the Company's certificate of incorporation and bylaws, and any
resolutions adopted pursuant thereto, and this Agreement shall not be deemed a
substitute therefor, nor shall this Agreement be deemed to limit, diminish, or
abrogate any rights of Indemnitee thereunder.

The parties therefore agree as follows:

1.Definitions.

(a)A "Change in Control" shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

(i)Acquisition of Stock by Third Party. Any Person (as defined below) becomes
the Beneficial Owner (as defined below), directly or indirectly, of the
Company's securities representing fifteen percent (15%) or more of the combined
voting power of the Company's then outstanding securities;



(ii)Change in Board Composition. During any period of two consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Company's board of directors, and
any new directors (other than a director designated by a person who has entered
into an agreement with the Company to effect a transaction described in Sections
1(a)(i), 1(a)(iii) or 1(a)(iv)) whose election by the board of directors or
nomination for election by the Company's shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the Company's board of directors;

(iii)Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

(iv)Liquidation. The approval by the Company's shareholders of the Company's
complete liquidation or the Company's agreement to sell or dispose of all or
substantially all of its assets; except that in the case of a sale of all or
substantially all of the Company's assets, a Change in Control shall not occur
if the Company or persons who were shareholders of the Company immediately prior
to such sale continue to collectively own more than 50% of the combined voting
power of the voting securities of the acquirer; and

(v)Other Events. Any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), whether or
not the Company is then subject to such reporting requirement.

For purposes of this Section 1(a), the following terms shall have the following
meanings:

(1)"Person" shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that "Person" shall exclude (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

(2)"Beneficial Owner" shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that "Beneficial Owner" shall exclude
any Person otherwise becoming a Beneficial Owner by reason of (i) the
shareholders of the Company approving a merger of the Company with another
entity or (ii) the Company's board of directors approving a sale of securities
by the Company to such Person.

(b)"Corporate Status" describes the status of a person who is or was a director,
trustee, general partner, managing member, officer, employee, agent, or
fiduciary of the Company or any other Enterprise.

(c)"DGCL" means the General Corporation Law of the State of Delaware.

2



(d)"Disinterested Director" means a Company director who is not and was not a
party to the Proceeding in respect of which Indemnitee seeks indemnification.

(e)"Enterprise" means the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan, or other
enterprise of which Indemnitee is or was serving at the Company's request as a
director, trustee, general partner, managing member, officer, employee, agent,
or fiduciary.

(f)"Expenses" include all reasonable and actually incurred attorneys' fees,
retainers, court costs, transcript costs, fees and costs of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding. Expenses also include
(i) Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond or other appeal bond or their
equivalent, and (ii) for purposes of Section 12(d), Expenses incurred by
Indemnitee in connection with the interpretation, enforcement, or defense of
Indemnitee's rights under this Agreement or under any D&O Insurance (as defined
below) policy that the Company maintains. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.

(g)"Independent Counsel" means a law firm, or a partner or member of a law firm,
that is experienced in matters of corporation law and neither presently
performs, nor in the past five years has performed services for either (i) the
Company or Indemnitee in any matter material to either such party (other than as
Independent Counsel with respect to matters concerning Indemnitee under this
Agreement, or other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term "Independent
Counsel" shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee's rights under this Agreement.

(h)"Proceeding" means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing, or proceeding, whether brought in the right of
the Company or otherwise and whether of a civil, criminal, administrative, or
investigative nature, including any appeal therefrom and including without
limitation any such Proceeding pending as of the date of this Agreement, in
which Indemnitee was, is, or will be involved as a party, a potential party, a
non-party witness, or otherwise by reason of (i) the fact that Indemnitee is or
was a Company director or officer, (ii) any action taken by Indemnitee or any
action or inaction on Indemnitee's part while acting as a Company director or
officer, or (iii) the fact that he or she is or was serving at the Company's
request as a director, trustee, general partner, managing member, officer,
employee, agent, or fiduciary of the Company or any other Enterprise, in each
case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification or advancement of expenses can be
provided under this Agreement.

(i)Reference to "other enterprises" shall include employee benefit plans;
references to "fines" shall include any excise taxes assessed on a person with
respect to any employee benefit plan; references to "serving at the Company's
request" shall include any service as a Company director, officer, employee, or
agent which imposes duties on, or involves services by, such director, officer,
employee, or agent with respect to an employee benefit plan, its participants or
beneficiaries.

3



2.Indemnity in Third-Party Proceedings. The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 2 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines, and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
claim, issue, or matter therein, if Indemnitee meets the applicable standard of
conduct for indemnification.

3.Indemnity in Proceedings by or in the Company's Right. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding by or in the Company's right to procure a judgment in its favor.
Pursuant to this Section 3, Indemnitee shall be indemnified to the fullest
extent permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee's behalf in connection with such
Proceeding or any claim, issue, or matter therein, if Indemnitee meets the
applicable standard of conduct for indemnification. No indemnification for
Expenses shall be made under this Section 3 in respect of any claim, issue, or
matter as to which Indemnitee shall have been adjudged by a court of competent
jurisdiction to be liable to the Company, unless and only to the extent that the
Delaware Court of Chancery or any court in which the Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification for such expenses as the Delaware Court
of Chancery or such other court shall deem proper.

4.Indemnification for Expenses of a Party Who is Wholly or Partly Successful. To
the extent that Indemnitee is a party to or a participant in and is successful
(on the merits or otherwise) in defense of any Proceeding or any claim, issue,
or matter therein, the Company shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee's behalf in
connection therewith. For purposes of this section, the termination of any
claim, issue, or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed a successful result as to such claim, issue, or
matter.

5.Indemnification for Expenses of a Witness. To the extent that Indemnitee is,
due to his or her Corporate Status, a witness in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified to the extent
permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee's behalf in connection therewith.

6.Additional Indemnification.

(a)Notwithstanding any limitation in Sections 2, 3, or 4, the Company shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) against all Expenses, judgments, fines, and amounts
paid in settlement actually and reasonably incurred by Indemnitee or on his or
her behalf in connection with the Proceeding or any claim, issue, or matter
therein.

(b)For purposes of Section 6(a), the meaning of the phrase "to the fullest
extent permitted by applicable law" shall include, but not be limited to:

4



(i)the fullest extent permitted by the provision of the DGCL that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and

(ii)the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

7.Exclusions. Notwithstanding any provision in this Agreement, the Company shall
not be obligated under this Agreement to make any indemnity in connection with
any Proceeding (or any part of any Proceeding):

(a)for which payment has actually been made to or on behalf of Indemnitee under
any statute, insurance policy, indemnity provision, vote, or otherwise, except
with respect to any excess beyond the amount paid under any insurance policy,
vote, or indemnity provision;

(b)for an accounting or disgorgement of profits pursuant to Section 16(b) of the
Exchange Act, or similar provisions of federal, state, or local statutory law or
common law, if Indemnitee is held liable therefor (including pursuant to any
settlement arrangements);

(c)for any reimbursement Indemnitee makes to the Company of any bonus or other
incentive-based or equity-based compensation or of any profits Indemnitee
realized from the sale of Company securities, as required in each case under the
Exchange Act (including any such reimbursements that arise from the Company's
accounting restatement pursuant to Section 304 of the Sarbanes-Oxley Act of 2002
(the "Sarbanes-Oxley Act"), or the payment to the Company of profits arising
from the purchase and sale by Indemnitee of securities in violation of Section
306 of the Sarbanes- Oxley Act), if Indemnitee is held liable therefor
(including pursuant to any settlement arrangements);

(d)initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, agents, or other indemnitees, unless (i) the Company's
board of directors authorized the Proceeding (or the relevant part of the
Proceeding) prior to its initiation, (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law, (iii) otherwise authorized in Section 12(d) or,
(iv) otherwise required by applicable law; or

(e)if prohibited by applicable law.

8.Advances of Expenses. The Company shall advance the Expenses incurred by
Indemnitee in connection with any Proceeding prior to its final disposition, and
such advancement shall be made as soon as reasonably practicable, but in any
event no later than 30 days, after the Company's receipt of a written statement
or statements requesting such advances from time to time (which shall include
invoices received by Indemnitee in connection with such Expenses but, in the
case of invoices in connection with legal services, any references to legal work
performed, or to expenditure made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice).
Advances shall be unsecured and interest free and made without regard to
Indemnitee's ability to repay such advances. Indemnitee hereby undertakes to
repay any advance to the extent that it is ultimately determined that Indemnitee
is not entitled to be indemnified by the Company. This Section 8 shall not apply
to the extent advancement is prohibited by law and shall not apply to any
Proceeding (or any part of any Proceeding) for which indemnity is not permitted
under this Agreement, but shall apply to

5



any Proceeding (or any part of any Proceeding) referenced in Section 7(b) or
7(c) prior to a determination that Indemnitee is not entitled to be indemnified
by the Company.

9.Procedures for Notification and Defense of Claim.

(a)Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to seek indemnification or advancement of Expenses as
soon as reasonably practicable following the Indemnitee's receipt of notice
thereof. The written notification to the Company shall include, in reasonable
detail, a description of the nature of the Proceeding and the facts underlying
the Proceeding. Indemnitee's failure to notify the Company will not relieve the
Company from any liability which it may have to Indemnitee hereunder or
otherwise than under this Agreement, and any delay in so notifying the Company
shall not constitute a waiver by Indemnitee of any rights, except to the extent
that the Company is materially prejudiced by such failure or delay.

(b)If, at the time of the receipt of a notice of a Proceeding pursuant to the
terms hereof, the Company has D&O Insurance in effect that may be applicable to
the Proceeding, the Company shall give prompt notice of the commencement of the
Proceeding to the insurers in accordance with the procedures set forth in the
applicable policies. The Company shall thereafter take all commercially
reasonable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

(c)In the event the Company may be obligated to make any indemnity in connection
with a Proceeding, the Company shall be entitled to assume the defense of such
Proceeding with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, conditioned, or delayed, upon the delivery to Indemnitee
of written notice of its election to do so. After such notice is delivered,
Indemnitee approves such counsel, and the Company retains such counsel, the
Company will not be liable to Indemnitee for any fees or expenses of counsel
that Indemnitee subsequently incurs with respect to the same Proceeding.
Notwithstanding the Company's assumption of the defense of any such Proceeding,
the Company shall be obligated to pay the fees and expenses of Indemnitee's
separate counsel to the extent (i)the Company authorizes the Indemnitee to
employ separate counsel, (ii) the Company's or Indemnitee's counsel shall have
reasonably concluded that there is a conflict of interest between the Company
and Indemnitee in the conduct of any such defense such that Indemnitee needs to
be separately represented, (iii) the Company is not financially or legally able
to perform its indemnification obligations or, (iv) the Company shall not have
retained, or shall not continue to retain, counsel to defend such Proceeding.
The Company shall have the right to conduct such defense as it sees fit in its
sole discretion. Regardless of any provision in this Agreement, Indemnitee shall
have the right to employ counsel in any Proceeding at Indemnitee's personal
expense. The Company shall not be entitled, without the consent of Indemnitee,
to assume the defense of any claim brought by or in the right of the Company.

(d)Indemnitee shall give the Company such information and cooperation in
connection with the Proceeding as may be reasonably appropriate.

(e)The Company shall not be liable to indemnify Indemnitee for any settlement of
any Proceeding (or any part thereof) without the Company's prior written
consent, which shall not be unreasonably withheld, conditioned, or delayed.

(f)The Company shall not settle any Proceeding (or any part thereof) in a manner
that imposes any penalty or liability on Indemnitee without Indemnitee's prior
written consent, which shall not be unreasonably withheld, conditioned, or
delayed.

6



10.Procedures upon Application for Indemnification.

(a)To obtain indemnification, Indemnitee shall submit to the Company a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee and as is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of the Proceeding. Any delay in providing the request will
not relieve the Company from its obligations under this Agreement, except to the
extent such failure is prejudicial.

(b)Upon Indemnitee's written request for indemnification pursuant to Section
10(a), a determination with respect to Indemnitee's entitlement thereto shall be
made in the specific case (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Company's board of directors, a
copy of which shall be delivered to Indemnitee or (ii) if a Change in Control
shall not have occurred, (A) by a majority vote of the Disinterested Directors,
even if there is less than a quorum of the Company's board of directors, (B) by
a committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though there is less than a quorum of the
Company's board of directors, (C) if there are no such Disinterested Directors
or, if such Disinterested Directors so direct, by Independent Counsel in a
written opinion to the Company's board of directors, a copy of which shall be
delivered to Indemnitee, or (D) if so directed by the Company's board of
directors, by the Company's shareholders. If it is determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten days
after such determination. Indemnitee shall cooperate with the person, persons,
or entity making the determination with respect to Indemnitee's entitlement to
indemnification, including providing to such person, persons, or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys' fees and disbursements) actually and
reasonably incurred by Indemnitee in so cooperating with the person, persons, or
entity making such determination shall be borne by the Company, to the extent
permitted by applicable law.

(c)In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(b), the Independent Counsel
shall be selected as provided in this Section 10(c). If there is no Change in
Control, the Company's board of directors shall select the Independent Counsel,
and the Company shall give written notice to Indemnitee providing the identity
of the selected Independent Counsel. If there is a Change in Control, Indemnitee
shall select the Independent Counsel (unless Indemnitee requests that the
Company's board of directors make the selection, in which event the preceding
sentence shall apply), and Indemnitee shall give the Company written notice of
the identity of the selected Independent Counsel. In either event, Indemnitee or
the Company may, within ten days after the written notice of selection, deliver
to the other party, a written objection to the selection; provided, however,
that the objection may be asserted only on the ground that the selected
Independent Counsel does not meet the requirements of "Independent Counsel" as
defined in Section 1 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the selected person shall act as Independent Counsel. If there is a
written and substantiated objection, the selected Independent Counsel may not
serve as Independent Counsel unless and until the objection is withdrawn or a
court determines that the objection has no merit. If, within 20 days after the
later of (i) submission by Indemnitee of a written request for indemnification
pursuant to Section 10(a) hereof and (ii) the final disposition of the
Proceeding, the parties have not agreed upon an Independent Counsel, either the
Company or Indemnitee may petition a court of competent jurisdiction for
resolution of any objections to the other party's selection of Independent
Counsel and for the appointment as Independent Counsel of a person selected by
the court or by such other person as the court shall designate, and the person
with respect to whom all objections are so resolved or the person so

7



appointed shall act as Independent Counsel under Section 10(b) hereof. Upon the
due commencement of any judicial proceeding or arbitration pursuant to Section
12(a) of this Agreement, the Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

(d)The Company agrees to pay the reasonable fees and expenses of any Independent

Counsel.

11.Presumptions and Effect of Certain Proceedings.

(a)In making a determination with respect to entitlement to indemnification
hereunder, the person, persons, or entity making such determination shall, to
the fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement, and the Company shall, to the fullest
extent not prohibited by law, have the burden of proof to overcome that
presumption.

(b)The termination of any Proceeding or of any claim, issue, or matter therein,
by judgment, order, settlement, or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself create a presumption that Indemnitee did not meet any
applicable standard of conduct or that indemnification hereunder is otherwise
not permitted.

(c)Neither the knowledge, actions, nor failure to act of any other director,
officer, agent, or employee of the Enterprise shall be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

12.Remedies of Indemnitee.

(a)Subject to Section 12(e), in the event that (i) a determination is made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii)advancement of Expenses is not timely
made pursuant to Section 8 or 12(d) of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10 of
this Agreement within 90 days after the later of the receipt by the Company of
the request for indemnification or the final disposition of the Proceeding, (iv)
payment of indemnification pursuant to this Agreement is not made (A) within ten
days after a determination has been made that Indemnitee is entitled to
indemnification or (B) with respect to indemnification pursuant to Sections 4,
5, and 12(d) of this Agreement, within 30 days after receipt by the Company of a
written request therefor, or (v) the Company or any other person or entity takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by a court
of competent jurisdiction of his or her entitlement to such indemnification or
advancement of Expenses. Alternatively, Indemnitee, at his or her option, may
seek an award in arbitration with respect to his or her entitlement to such
indemnification or advancement of Expenses, to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 12(a); provided, however, that the foregoing clause shall not apply
in respect of a proceeding brought by Indemnitee to enforce his or her rights
under Section 4 of this Agreement. The Company shall not oppose Indemnitee's
right to seek any such adjudication or award in arbitration in accordance with
this Agreement.

8



(b)Neither (i) the failure of the Company, its board of directors, any committee
or subgroup of the board of directors, Independent Counsel or shareholders to
have made a determination that Indemnitee's indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
(ii) an actual determination by the Company, its board of directors, any
committee or subgroup of the board of directors, Independent Counsel or
shareholders that Indemnitee has not met the applicable standard of conduct,
shall create a presumption that Indemnitee has or has not met the applicable
standard of conduct. In the event that a determination shall have been made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 12, the Company shall, to the fullest extent not
prohibited by law, have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

(c)To the fullest extent not prohibited by law, the Company shall be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 12 that the procedures and presumptions of this Agreement are not
valid, binding, and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement. If a determination shall have been made pursuant to Section 10 of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee's statements not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

(d)To the extent not prohibited by law, the Company shall indemnify Indemnitee
against all Expenses that are incurred by Indemnitee in connection with any
action for indemnification or advancement of Expenses from the Company under
this Agreement or under any D&O Insurance policies maintained by the Company to
the extent Indemnitee is successful in such action, and, if requested by
Indemnitee, shall (as soon as reasonably practicable, but in any event no later
than 90 days, after receipt by the Company of a written request therefor)
advance such Expenses to Indemnitee, subject to the provisions of Section 8.

(e)Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification shall be required to be made prior to the
final disposition of the Proceeding.

13.Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines, or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and
(ii)the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such events and transactions.

14.Non-exclusivity. The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company's certificate of incorporation or bylaws,

9



any agreement, a vote of shareholders or a resolution of directors, or
otherwise. To the extent that a change in Delaware law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Company's certificate of
incorporation and bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change, subject to the restrictions expressly set forth herein
or therein. Except as expressly set forth herein, no right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. Except as expressly set forth herein, the assertion or employment of
any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

15.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received payment for such amounts (whether
under any insurance policy, contract, agreement, the Company's certificate of
incorporation or bylaws, or otherwise).

16.Insurance. The Company hereby covenants and agrees with Indemnitee that, so
long as Indemnitee shall continue to serve as a director or officer of the
Company, and for a reasonable period of time thereafter, the Company shall use
commercially reasonable efforts to maintain in full force and effect (taking
into account the scope and amount of coverage available relative to the cost
thereof) directors' and officers' liability insurance, issued by one or more
reputable insurers, providing coverage for officers and directors of the Company
or any of its subsidiaries, that is substantially comparable in scope and amount
to the coverage available for any other director or officer of the Company
(collectively, "D&O Insurance"). In all policies of D&O Insurance, Indemnitee
shall be named as an insured in such a manner as to provide Indemnitee the same
rights and benefits, subject to the same limitations, as are accorded to the
Company's directors or officers most favorably insured by such policy.
Notwithstanding anything to the contrary set forth above, the Company shall have
no obligation to maintain D&O Insurance if the Company determines in good faith
that such insurance is not reasonably available, the premium cost for such
insurance is disproportionate to the amount of coverage provided or the coverage
provided by such insurance is limited by exclusions so as to provide an
insufficient benefit.

17.Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee against any other persons or entities. Indemnitee, as a
condition of receiving indemnification from the Company, shall execute all
papers required and take all action that the Company may deem necessary to
secure such rights, including execution of such documents as are necessary to
enable the Company effectively to enforce such rights of recovery (including all
of Indemnitee's Expenses, including attorneys' fees and charges, indemnified or
advanced by the Company).

18.Services to the Company. Indemnitee agrees to serve as a director or officer
of the Company or, at the request of the Company, as a director, trustee,
general partner, managing member, officer, employee, agent, or fiduciary of
another Enterprise, for so long as Indemnitee is duly elected or appointed or
until Indemnitee tenders his or her resignation or is removed from such
position. Indemnitee may resign from such position (subject to any other
contractual obligation or any obligation imposed by operation of law) at any
time and for any reason, in which event the Company shall have no obligation
under this Agreement to continue Indemnitee in such position. This Agreement
shall not be deemed an employment contract between the Company (or any Company
Subsidiary or any Enterprise) and Indemnitee. Indemnitee specifically
acknowledges that any employment with the Company (or any

10



Company Subsidiary or any Enterprise) is at will, and Indemnitee may be
discharged at any time for any reason, with or without cause, with or without
notice, except as may be otherwise expressly provided in any executed, written
employment contract between Indemnitee and the Company (or any Company
Subsidiary or any Enterprise), any existing formal severance policies adopted by
the Company's board of directors or, with respect to service as a director or
officer of the Company, the Company's certificate of incorporation or bylaws or
the DGCL. No such document shall be subject to any oral modification thereof.

19.Duration. This Agreement shall continue until and terminate upon the later of
(a) ten years after the date that Indemnitee shall have ceased to serve as a
director or officer of the Company or as a director, trustee, general partner,
managing member, officer, employee, agent, or fiduciary of any other Enterprise,
as applicable; or (b) one year after the final termination of any Proceeding,
including any appeal, then pending in respect of which Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder and of any
proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement
relating thereto.

20.Successors. This Agreement shall be binding upon, inure to the benefit of,
and be enforceable by the parties and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation, or otherwise,
to all or substantially all of the business, or assets of the Company), assigns,
heirs, executors, and administrators.

21.Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company's inability, pursuant to court order or other
applicable law, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement. If any provision or provisions of this
Agreement shall be held to be invalid, illegal, or unenforceable for any reason
whatsoever: (i) the validity, legality, and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal, or unenforceable, that is not itself invalid, illegal, or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (ii) such provision
or provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that is not itself invalid, illegal, or unenforceable) shall be
construed so as to give effect to the intent manifested there

22.Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a Company director or officer, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
Company director or officer. In the event Indemnitee is required to bring any
action to enforce rights or to collect moneys due under this Agreement and is
successful in such action, the Company shall reimburse Indemnitee for all of
Indemnitee's reasonable fees and expenses in bringing and pursuing such action.

23.Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written, and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Company's
certificate of incorporation, bylaws, and applicable law.

11



24.Modification and Waiver. No supplement, modification, or amendment to this
Agreement shall be binding unless executed in writing by the parties hereto. No
amendment, alteration, or repeal of this Agreement shall adversely affect any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration, or repeal. No waiver of any provision of this Agreement
shall constitute or be deemed a waiver of any other provision of this Agreement
nor shall any waiver constitute a continuing waiver.

25.Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, sent by facsimile, or electronic mail, or otherwise delivered by hand,
messenger, or courier service addressed:

(a)if to Indemnitee, to Indemnitee's address, facsimile number, or electronic
mail address as shown on the signature page of this Agreement or in the
Company's records, as may be updated in accordance with the provisions hereof;
or

(b)if to the Company, to the attention of the Company's Chief Executive Officer,
Chief Financial Officer, or General Counsel at 1850 N. Central Avenue, Suite
1900, Phoenix, Arizona 85004-4565, or at such other current address as the
Company shall have furnished to Indemnitee.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand,
messenger, or courier service, when delivered (or if sent via a
nationally-recognized overnight courier service, freight prepaid, specifying
next-business-day delivery, one business day after deposit with the courier),
(ii) if sent via mail, at the earlier of its receipt or five days after the same
has been deposited in a regularly-maintained receptacle for the deposit of the
United States mail, addressed and mailed as aforesaid, or (iii) if sent via
facsimile, upon confirmation of facsimile transfer or, if sent via electronic
mail, upon confirmation of delivery when directed to the relevant electronic
mail address, if sent during recipient's normal business hours, or if not sent
during recipient's normal business hours, then on the recipient's next business
day.

26.Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 12(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court of Chancery, and not in any other state or federal
court in the United States of America or any court in any other country, (ii)
consent to submit to the exclusive jurisdiction of the Delaware Court of
Chancery for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, The
Corporation Trust Company, Wilmington, Delaware as its agent in the State of
Delaware as such party's agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court of Chancery, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery has been brought in an improper or inconvenient
forum.

27.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed an original, but all of which
together shall constitute the same Agreement. This Agreement may also be
executed and delivered by electronic mail or facsimile signature and in
counterparts, each of which shall be deemed an original but all of which
together shall constitute

12



the same Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

28.Captions. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

(Signature page follows)

13



[g53799exhibit-10414x1.jpg]

The parties are signing this Indemnification Agreement as of the date stated in
the introductory sentence.

VIAD CORP

(Signature)

(Print name)

(Title)

(Indemnitee Signature)

(Indemnitee Print name)

(Street address)

(City, State, and ZIP)